Appeal from a judgment of the Supreme Court, made August 16, 1968 in Orange County and entered August 19, 1968 in Rockland County, dismissed as academic, without costs. The judgment was vacated by the order of said court dated November 12, 1968, which granted reargument. Appeal, as limited by appellants’ brief, from so much of an order of the Supreme Court, made November 12, 1968 in Orange County and entered *810November 14, 1968 in Rockland County, as, on reargmnent, adhered to the determination in the judgment entered August 19, 1968. Order affirmed insofar as appealed from, without costs. No opinion. Christ, Acting P. J., Brennan, Rabin, Munder and Martuscello, JJ., concur.